Citation Nr: 0311520	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for coronary artery disease with hypertension and 
aortic root dilation status post myocardial infarction, on 
appeal from the initial grant of service connection.

2.  Entitlement to a disability rating greater than 10 
percent for actinic keratoses with the residuals of basal 
cell carcinoma, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from July 1979 to February 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The case was remanded to the RO in June 2000 for 
additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.

In a statement received in May 2001, the veteran requested 
reopening a claim for service connection for degenerative 
joint disease of the shoulders and sacroiliac joints.  This 
matter is referred to the RO for any appropriate action.


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA is 
liberalizing and is therefore applicable to this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This law 
requires VA to attempt to obtain records from government 
agencies and to continue such attempts unless it is 
reasonably certain that such records do not exist or that 
further attempts would be futile.  See 38 U.S.C.A. 
§ 5103(b)(3), (c)(3) (West 2002).  The veteran has indicated 
he has received treatment at the Fox Army Health Center at 
Redstone Arsenal.  While the RO made a request for treatment 
records from that facility, no response has been received.  
Accordingly, this case must be returned to the RO to request 
records from that facility or to obtain a response that 
further attempts to obtain such records would be futile.  

The Board previously remanded this case to the RO for a VA 
cardiovascular examination.  The remand directed that the 
veteran be examined to determine workload METs and whether 
there was left ventricular wall dysfunction with an ejection 
fraction of 30 to 50 percent.  However, the April 2001 VA 
examination report does not provide a finding as to whether 
there was left ventricular wall dysfunction nor does it 
provide an ejection fraction value.  The examination report 
does provide an estimated MET value; however, the Rating 
Schedule requires that an estimated MET level be provided 
only when a laboratory determination of MET by exercise 
testing cannot be conducted for medical reasons.  38 C.F.R. 
§ 4.104 (2002).  The examination report does not indicate 
whether the testing was not done for medical reasons.  
Therefore, this case will be returned to the RO to augment 
the examination report.  

On August 30, 2002, while the veteran's appeal was pending, 
new rating criteria for the skin became effective.  67 
Fed.Reg. 49,590 (2002) (to be codified at 38 C.F.R. Part 4).  
The veteran is entitled to have his claim considered under 
these new criteria, and have the rating criteria most 
favorable to his claim applied.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  The March 2003 supplemental statement 
of the case does not show that the RO has addressed these new 
rating criteria, nor was the veteran provided with these new 
criteria.  Accordingly, this case will be returned to the RO 
to initially consider the new skin rating criteria and to 
give the veteran notice of any decision made under these new 
criteria.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

In addition, the revised criteria for rating skin disability 
assess scars and benign skin growths in part based on the 
size of the scar or area of coverage.  The VA examination 
reports in the record do not provide the sizes of the scars 
or skin growths.  Accordingly, this case will be returned to 
the RO for further examination of the veteran to determine 
the location, size, and areas of coverage of the scars and 
skin growths.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request treatment 
records from Fox Army Health Center at 
Redstone Arsenal, Alabama, from February 
1998 to the present.  The RO should 
continue the attempts until the records 
are received, the facility responds that 
there are no records, or it is otherwise 
determined that such requests would be 
futile.

2.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA examination to 
determine his level of cardiovascular 
disability.  All appropriate tests and 
studies should be conducted.  In 
particular, ejection fraction and 
workload METs should be determined.  If 
testing to determine workload METs is not 
performed, the reason(s) should be 
indicated in the examination report.  The 
examiner should also specifically note 
whether or not there is congestive heart 
failure or left ventricular dysfunction.  
The claims file should be provided to the 
examiner.  

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to determine the level of his skin 
disability.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to describe 
any actinic keratoses and any scars 
resulting from basal cell carcinoma, 
including the location, size, area of 
coverage, pigmentation changes, 
adherence, elevation or depression, and 
texture changes and underlying tissue 
changes.  The claims file should be 
provided to the examiner.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should include 
the revised criteria for rating skin 
disability.  

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The veteran need 
take no action until so informed.  The purpose of this REMAND 
is to obtain additional evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



